NAPTON, J.
As the course pursued by the plaintiffs’ counsel in this case was in accordance with a suggestion made in a previous decision of this court, we have thought it would best subserve the purposes of. justice to reverse the judgment of non-suit and order a new trial. Without, therefere, intending to interfere with the discretion of the Circuit Court or Court of Common Pleas in granting new trials (for the first time), we shall make this order in this case.(a) Judgment reversed and case remanded.

(a) Johnson v. Strader et al., 32 Mo. R. 350, and note a.